Exhibit 10.4




REFUNDABLE DEPOSIT AND ESCROW AGREEMENT







THIS AGREEMENT (this “Agreement”), effective the 20th day of May, 2009, by and
among Green Plains Holdings LLC (“Buyer”), AgStar Financial Services, PCA, as
Seller Agent (“Seller Agent”) and Springdale Title Company (“Deposit Escrow
Agent”).




WHEREAS, Buyer has agreed to purchase all outstanding membership interests in
RBF Acquisition II, LLC (the “Company”), subject to the terms and conditions set
forth in that certain Membership Interest Purchase Agreement dated as of even
date herewith by and among Buyer, Seller Agent and the Sellers named therein
(the “Purchase Agreement,” the transactions contemplated thereby collectively
the “Proposed Transaction”);




WHEREAS, Seller Agent has requested a refundable deposit be made by Buyer to be
paid in cash to demonstrate good faith efforts to proceed with the Proposed
Transaction;




WHEREAS, in addition, Buyer has agreed that, following the Closing, such amount
shall be available to Seller Agent and Sellers as a source of payment for
indemnification claims against Buyer under the Purchase Agreement;




WHEREAS, Buyer has agreed to deliver an amount equal to $500,000 as such deposit
(the “Deposit”) to Deposit Escrow Agent, such Deposit to be held by Deposit
Escrow Agent subject to the terms and conditions set forth herein; and




WHEREAS, the parties desire to enter into this Agreement with respect to the
above described Proposed Transaction.




NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contain herein, IT IS HEREBY AGREED as follows:




1.

Capitalized terms used but not otherwise defined herein have the meanings
ascribed to them in the Purchase Agreement.




2.

Buyer and Seller hereby appoint Deposit Escrow Agent to serve as escrow agent
under this Agreement, and Escrow Agent hereby accepts such appointment and
agrees to act in accordance with the terms and conditions of this Agreement.




3.

Deposit Escrow Agent hereby acknowledges receipt on the date hereof of funds in
the amount of $500,000, which amount Deposit Escrow Agent has deposited into an
account designated as follows: “Central City Escrow Account” (the “Deposit
Escrow Account”).




4.

During the term of this Agreement, none of the amounts deposited in the Deposit
Escrow Account while so deposited shall either become the property of Seller
Agent or any of its affiliates or be subject to the debts of Seller Agent or any
of its affiliates, and, except as expressly provided herein with respect to
payments by Deposit Escrow Agent to Seller Agent or Buyer, Deposit Escrow Agent
shall make or permit no disbursement from the Deposit Escrow Account.




5.

Deposit Escrow Agent shall pay over all funds in the Deposit Escrow Account to
Buyer or Seller as their interests may be determined under this paragraph 5 in
accordance with the following limitations and conditions:





--------------------------------------------------------------------------------

(a)

If the Purchase Agreement is terminated by Seller Agent pursuant to Section
12.1(c) of the Purchase Agreement as a result of Buyer’s breach as specified
therein (and Sellers are not in breach of the Purchase Agreement such that
Sellers would fail to satisfy a condition set forth in Section 9.1 or Section
9.2 of the Purchase Agreement), all funds in the Deposit Escrow Account shall be
paid in full to Seller Agent as liquidated damages, for distribution on a
pro-rata basis to Sellers, following presentation to Deposit Escrow Agent of a
certificate in the form of Exhibit A attached hereto executed by Seller Agent,
such payment to be made as specified in such certificate;




(b)

If the Purchase Agreement is otherwise terminated, following presentation to
Deposit Escrow Agent of a certificate in the form of Exhibit B attached hereto
executed by Buyer, all funds in the Deposit Escrow Account shall be immediately
returned to Buyer via wire transfer to the following account:




Green Plains Renewable Energy Inc.

Acct. #105701003706

U.S. Bank

1700 Farnham Street

Omaha, NE 68102

ABA #104000029; or




(c)

If the transaction contemplated by the Purchase Agreement is consummated, and
(i) a certificate in the form of Exhibit C-1 attached hereto executed by Seller
Agent and Buyer is presented to Deposit Escrow Agent, such amount as is
specified in such certificate, or as much thereof as remains in the Deposit
Escrow Account, shall be paid to Seller Agent, such payment to be made as
specified in such certificate, or (ii) a certificate in the form of Exhibit C-2
attached hereto executed by Seller Agent is presented to Deposit Escrow Agent,
the Deposit Escrow Agent shall segregate within the Deposit Escrow Account (or
create a separate Deposit Escrow Account subject to the terms of this Agreement)
an amount in cash equal to the disputed amount described in such certificate
(such disputed amount to be held pending receipt of a certificate in the form of
Exhibit C-1, any other written instruction given by Seller Agent and Buyer
jointly or an order of a court of competent jurisdiction ordering a disbursement
to be made to Seller Agent); or




(d)

Following payment pursuant to any certificate delivered to Deposit Escrow Agent
pursuant to clause (c)(i) above outstanding as of December 31, 2009, and
following resolution of any dispute referred to in any certificate delivered to
Deposit Escrow Agent pursuant to clause (c)(ii) above on or prior to December
31, 2009 and any payment required as a result of such resolution, any amount
remaining in the Deposit Escrow Account shall be returned to Buyer via wire
transfer to the account specified in clause (b) above.   




Notwithstanding anything herein to the contrary, Deposit Escrow Agent may also
act upon any written instructions given by Buyer and Seller Agent jointly. At
such time as Deposit Escrow Agent shall have made the payments and remittances
provided for in this paragraph, Deposit Escrow Agent shall be completely
discharged and released of any and all further liabilities and responsibilities
hereunder.




6.

The Deposit Escrow Agent is authorized and directed to invest all funds in the
Deposit Escrow Account in a money market mutual fund invested in U.S.
Treasuries, investments in which are readily converted to cash at face value
when needed to make payments in accordance with the terms and conditions of this
Agreement.




7.

Seller Agent (on behalf of Sellers) and Buyer shall, jointly and severally,
indemnify and hold harmless Deposit Escrow Agent against any and all losses,
claims, damages, liabilities, costs, and expenses, including reasonable costs of
investigation and attorney’s fees, court costs and disbursements which may be
imposed upon Deposit Escrow Agent or incurred by Deposit Escrow Agent in
connection with its acceptance of appointment as Deposit Escrow Agent hereunder
or in the performance of its duties hereunder except to the extent resulting
from the Deposit Escrow Agent’s bad faith, gross negligence, willful misconduct
or intentional breach of the terms of this Agreement.




8.

This Agreement shall continue in force until the final distribution of all funds
and investments held by Deposit Escrow Agent hereunder or until terminated by
written notice signed by Buyer and Seller Agent.





2




--------------------------------------------------------------------------------

9.

This Agreement constitutes an integrated contract and is the entire agreement
among the parties relating to the matters covered hereby. No parole evidence may
be considered in determining the meaning of any term used herein or interpreting
this Agreement.




10.

All notices, demands, or requests required or authorized hereunder shall be
deemed given sufficiently, if in writing and personally delivered or sent by
overnight courier, postage prepaid, or by facsimile to the addresses set forth
on the signature page hereto.




11.

This Agreement shall be governed and interpreted by the laws of the State of
Minnesota.




12.

This Agreement may not be assigned by any party hereto without the prior written
consent of the other parties hereto.




13.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original and all of which, when taken together, shall be
deemed one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier, facsimile or email attachment
shall be effective as delivery of a manually executed counterpart of this
Agreement.










{Signature page follows.}





3




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller Agent, Buyer and Deposit Escrow Agent have executed
this Agreement to be effective on the day and year first above written.




 

 

AGSTAR FINANCIAL SERVICES, PCA

 

 

 

 

By:

/s/ Donald S. Farm, Jr.

 

 

Name:

Donald S. Farm, Jr.

 

 

Title:

SVP AgriBusiness Capital

 

 

 

 

 

 

Address:

 

 

 

 

 

1921 Premier Drive

 

 

P. O. Box 4249

 

 

Mankato, MN 56002

 

 

 

 

 

 

 

 

GREEN PLAINS HOLDINGS LLC

 

 

 

 

By:

/s/ Todd Becker

 

 

Name:

Todd Becker

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

Address:

 

 

 

 

 

9420 Underwood Ave., Suite 100

 

 

Omaha, NE 68114

 

 

 

 

 

 

 

 

SPRINGDALE TITLE COMPANY

 

 

 

 

 

By:

/s/ Linda J. Volf

 

 

Name:

Linda J. Volf

 

 

Title:

Title Agent

 

 

 

 

 

 

Address:

 

 

 

 

 

1545 M St. P.O. Box 40

 

 

Ord, NE 68862





4




--------------------------------------------------------------------------------

EXHIBIT A




To:

Springdale Title Company




Ladies and gentlemen:




Reference is made to that certain Refundable Deposit and Escrow Agreement dated
May 20, 2009 (the “Deposit Escrow Agreement”) by and among AgStar Financial
Services, PCA (“Seller Agent”), Green Plains Holdings LLC (“Buyer”) and
Springdale Title Company (“Deposit Escrow Agent”). Capitalized meanings used and
not defined herein have the meanings ascribed to such terms in the Deposit
Escrow Agreement.




The Purchase Agreement has been terminated by Seller Agent pursuant to Section
12.1(c) of the Purchase Agreement as a result of Buyer’s breach as specified
therein (and Sellers are not in breach of the Purchase Agreement such that
Sellers would fail to satisfy a condition set forth in Section 9.1 or Section
9.2 of the Purchase Agreement).




Accordingly, pursuant to the Deposit Escrow Agreement, you are hereby directed
to pay, as liquidated damages, all funds in the Deposit Escrow Account to Seller
Agent to the following account:




 

 

 

 

 

 

 

 

 




Very truly yours,







 

AGSTAR FINANCIAL SERVICES, PCA

 

 

 

By:

 

 

Name:

 

 

Title:

 








5




--------------------------------------------------------------------------------

EXHIBIT B




To:

Springdale Title Company




Ladies and gentlemen:




Reference is made to that certain Refundable Deposit and Escrow Agreement dated
May 20, 2009 (the “Deposit Escrow Agreement”) by and among AgStar Financial
Services, PCA (“Seller Agent”), Green Plains Holdings LLC (“Buyer”) and
Springdale Title Company (“Deposit Escrow Agent”). Capitalized meanings used and
not defined herein have the meanings ascribed to such terms in the Deposit
Escrow Agreement.




The Purchase Agreement has been terminated other than under circumstances under
which the funds in the Deposit Escrow Account are payable to Seller Agent as
provided in Section 5(a) of the Deposit Escrow Agreement.




Accordingly, pursuant to the Deposit Escrow Agreement, you are hereby directed
to pay all funds in the Deposit Escrow Account to Buyer as provided in Section
5(b) of the Deposit Escrow Agreement.




Very truly yours,




 

GREEN PLAINS HOLDINGS LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 





6




--------------------------------------------------------------------------------

EXHIBIT C-1




To:

Springdale Title Company




Ladies and gentlemen:




Reference is made to that certain Refundable Deposit and Escrow Agreement dated
May 20, 2009 (the “Deposit Escrow Agreement”) by and among AgStar Financial
Services, PCA (“Seller Agent”), Green Plains Holdings LLC (“Buyer”) and
Springdale Title Company (“Deposit Escrow Agent”). Capitalized meanings used and
not defined herein have the meanings ascribed to such terms in the Deposit
Escrow Agreement.




Seller Agent, on behalf of Sellers, is entitled to indemnification in the amount
of $________.




Accordingly, pursuant to the Deposit Escrow Agreement, you are hereby directed
to pay Seller Agent, from the Deposit Escrow Account, $_________, or, if less,
the entire amount remaining on deposit in the Deposit Escrow Account, to the
following account:




 

 

 

 

 

 

 

 

 




Very truly yours,




 

AGSTAR FINANCIAL SERVICES, PCA

 

 

 

By:

 

 

Name:

 

 

Title:

 







 

GREEN PLAINS HOLDINGS LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 





7




--------------------------------------------------------------------------------

EXHIBIT C-2




To:

Springdale Title Company




Ladies and gentlemen:




Reference is made to that certain Refundable Deposit and Escrow Agreement dated
May 20, 2009 (the “Deposit Escrow Agreement”) by and among AgStar Financial
Services, PCA (“Seller Agent”), Green Plains Holdings LLC (“Buyer”) and
Springdale Title Company (“Deposit Escrow Agent”). Capitalized meanings used and
not defined herein have the meanings ascribed to such terms in the Deposit
Escrow Agreement.




Seller Agent has made a claim for indemnification in the amount of $________,
which has been disputed by Buyer. In accordance with Section 5(c)(ii) of the
Deposit Escrow Agreement, you are hereby instructed to designate such amount as
a disputed amount within the Deposit Escrow Account.




Very truly yours,







 

AGSTAR FINANCIAL SERVICES, PCA

 

 

 

By:

 

 

Name:

 

 

Title:

 








8


